
	

115 HR 680 RH: Eliminating Pornography from Agencies Act
U.S. House of Representatives
2017-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 47
		115th CONGRESS1st Session
		H. R. 680
		[Report No. 115–81]
		IN THE HOUSE OF REPRESENTATIVES
		
			January 24, 2017
			Mr. Meadows (for himself and Mr. Jones) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		
			April 6, 2017
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To prohibit accessing pornographic web sites from Federal computers, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Eliminating Pornography from Agencies Act. 2.Prohibition on accessing pornographic web sites from Federal computers (a)ProhibitionExcept as provided in subsection (b), not later than 90 days after the date of the enactment of this Act, the Director of the Office of Management and Budget shall issue guidelines that prohibit the access of a pornographic or other explicit web site from a Federal computer.
 (b)ExceptionThe prohibition described in subsection (a) shall not apply to any Federal computer that is used for an investigative purpose that requires accessing a pornographic web site.
			
	
		April 6, 2017
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
